IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39184

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 645
                                                )
       Plaintiff-Respondent,                    )     Filed: September 25, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DAVID SHANE FERDIG,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David Shane Ferdig was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified four-year sentence with a two-year deteminate
term and retained jurisdiction. The district court relinquished jurisdiction and Ferdig filed an
Idaho Criminal Rule 35 motion, which the district court denied. Ferdig appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Ferdig’s
Rule 35 motion was presented, review of the sentence by this Court is precluded. For the
foregoing reasons, the district court’s order denying Ferdig’s Rule 35 motion is affirmed.




                                                2